    Case: 1:18-cv-00008-WAL-GWC Document #: 56 Filed: 04/10/19 Page 1 of 3


                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-     )
 SMITH, BERNARD A. SMITH, YVETTE       )
 ROSS-EDWARDS, AVON CANNONIER,         )                    1:18-CV-00008
 ANASTASIA M. DOWARD, DARYL            )
 RICHARDS, EVERTON BRADSHAW,           )                    CLASS ACTION
 RODELIQUE WILLIAMS-BRADSHAW,          )
 PAMELA GREENIDGE and WINSTON          )                    JURY TRIAL DEMANDED
 GREENIDGE, on behalf of themselves and all
                                       )
 others similarly situated,            )
                                   Plaintiffs,
                                       )
                                       )
                   v.                  )
                                       )
 BANK OF NOVA SCOTIA, SCOTIABANK       )
 DE PUERTO RICO, INC.                  )
                           Defendants. )
                                       )

           AGREED MOTION FOR EXTENSION OF TIME TO REPLY TO
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
          DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT

       COME NOW Defendants Bank of Nova Scotia and ScotiaBank De Puerto Rico, Inc.

(“Defendants”), by and through their undersigned counsel, and hereby move this Court pursuant

to Federal Rule of Civil Procedure 6(b) for an extension of time until Monday, April 22, 2019, to

file its Reply to Plaintiffs’ Opposition to Defendants’ Motion to Dismiss the Second Amended

Class Action Complaint [Dkt No. 55]. Defendants counsel have consulted with Plaintiffs’

counsel and is authorized to represent that Plaintiffs have agreed to the requested extension. This

request is made before the deadline to reply to the opposition expires and is not made for the

purpose of delay and no party will be prejudiced by this extension.

       WHEREFORE, Defendants respectfully request that the Court grant this motion to

extend the deadline by which Defendants must reply to Plaintiffs’ opposition to Defendants’

Motion to Dismiss the Second Amended Class Action Complaint to Monday April 22, 2019. A

proposed order is attached for the Court’s consideration.
    Case: 1:18-cv-00008-WAL-GWC Document #: 56 Filed: 04/10/19 Page 2 of 3


Agreed Motion For Extension of Time
Belardo et al. v. Bank of Nova Scotia, et al.
Case No, 2018-CV-08
Page 2


Dated: April 10, 2019                           DUDLEY RICH LLP


                                                BY: /s/Carol Ann Rich
                                                Carol A. Rich, Esq.
                                                V.I. Bar No. 171
                                                5194 Dronningens Gade, Ste. 3
                                                St. Thomas, V.I. 00802
                                                Email: crich@dudleylaw.com

                                                Attorneys for Defendants
    Case: 1:18-cv-00008-WAL-GWC Document #: 56 Filed: 04/10/19 Page 3 of 3


Agreed Motion For Extension of Time
Belardo et al. v. Bank of Nova Scotia, et al.
Case No, 2018-CV-08
Page 3


                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of April, 2019, I electronically filed the foregoing

Agreed Motion for Extension of Time with the Clerk of the Court using CM/EFC system,

which will send a notification of such (NEF) to the following:

         Vincent Colianni, II                   Korey A. Nelson, Esq.
         Vincent A. Colianni                    Harry Richard Yelton, Esq.
         1138 King Street                       Charles Jacob Gower, Esq.
         Christiansted, St. Croix               Warren Burns, Esq.
         mailbox@colianni.com                   Burns Charest LLP
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
                                                knelson@burnscharest.com


                                                        /s/Carol Ann Rich
